148


        OFFICE   OF THE AlTORNEY      GENERAL   OF TEXAS

                            AUSTIN




Eonorable Tom L. Beauehsap
8430mb~y 0r sta
Audiin, Texas


Bear slr:             Attention Claud
                      A8mistent &are




                                            tter or Au&u& 5,
                                            k, the roibakg
                                            Qomleotlon th.Fe-
withr       -
                 \\       \-A
                                      , In an8wer to
                                     pounded bj this
                                   C T Corporation
                                   the C T Corpora-
                                  utharized to mp-
                                    obtainin& per-
                       businers in Tsxas~and in
                      aorpomttonfi to laoorporete
                      Ira*raof the 8tata of Texas.
Honorable Tom L. Beeuohemp, Page 8



               "1. I8 the looel ettarnsy rfo-
          lating the Uneuthorlaed Preotlos Aat
          by filing these paperr,$or end on bs-
          halt or this oorporetio&whloh  is not
          euthorised to preotioo law In the State
          or Texas?

               "S. Would thl8 oiiioe be auihor%zo4
          to refu8e to permit thl8 attorney, or
          any othem attorney, ,to rile ep~lloetion8
          ror peraaite or rorei~tioorporetion8 to do
          busins    in TeXe8 snd Other OOrpOrete p8-
          per8 fbr the C T Corporation System or
          the Corporation Tmmt Company or my oth-
          er oorporation attempt;%ng to praatlae lm
          in violation or our Penal Code?"

           u opinion x0* o-977 Or t&ii8d8peZ'tQUJUtby riOnOI.-
able Ardsll Williama, it we8 held, among .other thlng8, that
the drawing and filing or 8pplloetlona ror pennit     to do
bu8ln888  in.Texaa on b&elf of rordgu aorpor&tidne by the
0. T:. Corporation Syhtm, e Delawem eorporatlm,      et the
in8teMe and reqwst or mmlber(1 or the bar8 0r iCacelgl~
8t(LtQ8, OOIU5titUt88 the plTiOti6Q Or law by seld,OOrpOra-
!tion, tmd thet suoh note ere uxtlewf'ula    a vial&ion of
Article 43Oe, Vernon~8 PenaL-code, nemely, the Unlawful
Praatioe Act or Texas.

          The rirst paragraph or 8eotion 3 or Artisle 4306
wa8 the prlnelpal basis of,the above ruling. It reeds 88
followsr

                "It ah611 b8 unlewful ror any
          corporation to praotioe law as de-
          rtxmd by thi8 Aat or to appear as
          an attorney for any person other
          tfian itaelr in any oourt in this State,
          or before any judloial body or snr
          board or OOauni88fOn ot the State Of
          Texes; OF hold itself out to the pub-
          lie or advertise a8 being emtitled~to
          praotloe law; end no aorporation 8heiLl
          prepare oorporete ohertsr8 or 8mnd-
          manta thereto, or other legel doouments '
          not relating to it8 authorized buainese,
          or drew wills; or hold itaeli out in
          any meaner direatly or idiireotly   as be-
          ing entitled to Ao any or the ioregoing
          6Ot8; provided, that the fOre@ing    ,8hell
Honorable Tom IA Bseuohmp,       Page 3



          not prevent e oorporcltioh, pereon or
          eseoaiation 0r persone rrom.empI.oying
          en attorney or oth8r egent or reprs-
          awntetlve In regard to its owhprfeire
          in ehy hearing or lnve8tlgetlon beiorr
          any a&ninls.tratlre orrioial or body.*

           It now appears that the CO T. Corporation   System,
whloh we ea8ume lnoludee the CorporetlonTrust Comp8ny, 3.8
eeekt~g  to do lndlrectlp whet 6mount8 to en illcrgal sot ibr
it t0 do dlreot3.y. i.e., preeentlng to the seoretery 0r
stats the appllontlons or r0ntign oorporatlon8 for permit8
to do bumlxmm,   and other oorpomte papers, through a looal
6ttOrll8~ in Aoptln.  Thm looel attorney la'not repre8entiry
tba 0. T. Corporation Syetea in reepeot to ltb own bU8iaeS8
in a &riot tmme4 or the word. He ie rather hmndllxtg    ior
them a8 a more or lea8 routine netter bu8ine8eor    00nai
Oli~~ttS 0r the c. T. Corporetlon sy8tea, &a., riihig or
p8per8 end other OOrpOmte in8trument8~ whloh it i8 ib
lsgal‘for the oorporatlon ltnel? to tren8eot.                    ,
          The C. Ti Corporetion Sy!&em, alnoe'lt i8 Pot a-
ploylng 8u attorney  -in regard to It8 own timup,     ia not
Within the p\lrviOW Or the rOimiRg   pr0Yi80 in th% flmt
p8mgr8ph  or seotlon 3 or Arti     4506, above quoted:

                  “.
                   . .provided, the&. the Soregoing
          Shell not pIWYe# a OOrpOrlltiOn, ,pereon
          or e8eoolatlon 0r pmson8 mm employ-
          ,lng en attorney or other egent or prep-
          rseentative in regard to it 8 own aitair8
          in 8ep heerlng or investlgetlo~ before
          eny e&ninl.st~etlva of'flogal or body.*

          Section 7 or Art1018 430a, eupre, providr8;

                  "Any agreement by 8ey per80uI,
          oorporetlon, or eS8OOl6tlOIA in vlola-
          tlon or thl.8 Act 8hal1 be lllegel end
          euah person, oorporation, or 688ooie-
          tlon shell not be eble to reodvsr'ror
          any 8ervlosa rendered in rloletlon or
          this Aot, either on the oontreot or
          a maal-oontreotuel     obligation.   If
          any pemon, aorpoketlon, or e8eoole-
          tlon 02 lXUWon8 8hdl1, by any eo&or
          t~~i8810n   in vloletlon of thle Aot,
          06U8e    8x1~ 1080,   d.mnqe, or   fnjU*   t0
Honortible Tom L. Beanahamp, Page      4



          any pemon, oorporatlon, or amooiatl&
          of persona, euoh peraon5, oorporatlon,
          or assooiation of pareons 6hall be li-
          able in actual damages thereror to Amy
          person, oorporatlon, or aaeooietion of
          permae who sustained any aueh loam,
          damage or iajury; and suoh liability
          ehsll be absolute end not dependent
          UPOA my qUeStiOn Or 5hOWb     Of WMAt
          of skill, oare or dlllgenoo.n

          If the above eeotion ie Aot aimbd at such a alt
uation aa we oonfront IA this iAi3tanae. we fall to eppreai-
ate the purpoes of its enaotme~t. Obviously the C. Tc Cor-
poratlon -System a-the   looal attorney hate OAtOTOd tit.0 a~
%gremt      . . . iA ViOlatiOA Of the Aat*.  Ths Whob t-r
and ob1eative of the Unlawful Praotiioe Aot are ooAtr+veA5d


          Of oourse, by "any agreement . . . IA rfolation
of this Aat" 1s meant primarily the OOAtlWOt between the
ollant apd the oorporatlon praotiolng law in riolation   of
the hot, but the mop. of the phr558 ti wide lno u & to a u -
braoe em arrangement aoah aa we hare before ~11. ,Jhe right
of the looal attorney ta npresmtt   a legitimate ollaaf %8
UAqueSithmed.   Ho ha5 m right to paid #md abet a olisnt   in
riolatloA 0r the law of this State.

          The looal attorney ooaupies'the 5tatAa Of 8~ -At
or repremntatlre   of the aorporatlon,appointed beoama of
his law liaentae. ror the p~xposo or airaumrentirrg the par-
pose or a wholeaome~atatute.

          Presidio County va. Shook, 24 c%v. ~App. daYi,
               %O a*. SW.

               *It   is   well tuxderstood that the
          relation   oi   attorney md olient 1s a
          relation   oi   agency, and in 1ta:general
          features   ie   govemod by the scans rulsa
          whioh   apply   to other   af$enaIeB.*
           Of aour~e, the attorney, a5 agent of his pri.noi-
pal., is authorized to praotiae law, whereas hie &ieAt is
not, but it is against public pollor for the attorney to
aeslOt his olient in the violation Ot a peAti law O? the
State.
                                                               152
Ronarable   Tom L. Beauohemp, Page 5



          The situation at hand ie ainilar to that in whioh
a aeaond oontraat grows out or, and is oomeoted with, a
prior Illegal contract, with the lllega#lity of the prior
oontraat entering into the new oontract and rendering it
lllegel.

           It ia our opinion that the local attorney ia rio-
lating the Unauthorized Praotioe Aot, that is, &%iale 4SOa,
Vernon*8 Annotated Penal Code, by filing a)plloatloas of
foreign oorporatlona for pernits ta do business in Teraa
for and on behalf of the C. T. COrpOSRtiOA System, whlah ir
unauthorized to practice law in the State of Texae. We fur-
ther hold that the Seoretary of State may deny 5~ attommy
the right to rile spplioetlons for pennits for rorelgn oor-
poratlons to do businees in Texas, end other corporate pa-
pore for'the C. T. Corp6ratloA Systexi, or the Corporation
Trust Company, or any other corporation attemptlng to prao-
tlae law in violation of the Penal. Code of this State.

          Trusting that the abme   fully answers your in-
quiriee, we are


                                       Yours very t-r




  ATTORNEY GENERAL OF'TBXAS